Citation Nr: 0733674	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to service connection for back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from December 1978 to 
October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for low 
back condition.  Due to the veteran's relocation to Florida 
jurisdiction has since been transferred to the St. Petersburg 
RO.

The Board notes that in his April 2004 substantive appeal (VA 
Form 9) the veteran requested a hearing before a member of 
the Board at a local VA office (Travel Board Hearing).  A 
Travel Board hearing was duly scheduled for June 20, 2007; 
however, the veteran did not show.  

Review of the record reveals that the veteran was accorded a 
compensation and pension (C&P) spine examination in December 
2003.  Opinions proffered by the examiner are as follows:

1.  It is less likely than not that the 
herniated disc condition existed in the 
service and progressed to the need for 
surgery in 1997.

2.  It is less likely than not that the 
back condition in the service led 
through progressions to the herniated 
disc condition in 1997.

3.  It is less likely than not that the 
back problem in the service remained 
active and predisposed the veteran to 
the disc problem for which he was 
operated on in 1997.

Unfortunately, the claims file was not reviewed pursuant to 
the C&P examination.  This was particularly remiss in this 
case since the evidence contains opinions from four VA 
physicians who indicate that the veteran's current low back 
condition is related to diagnoses made during service.  Since 
the claims file was not reviewed pursuant to the December 
2003 examination, the matter must be remanded for a new 
examination.  38 C.F.R. § 3.159(c)(4).

In addition to the foregoing, the record also contains 
evidence of a congenital back disorder.  Hospital surgery 
record dated in October 1997 informs as follows:

ADMISSION DIAGNOSIS:  
1. Lumbar radiculopathy secondary 
to retrolisthesis with disk 
herniation.
	2.  Spina bifida.

A VA treatment note/letter dated in October 1997 reads as 
follows:

[The veteran] is a patient of mine at 
the VA in New Orleans.  He recently 
underwent lumbar laminectomy and fusion 
for a herniated disc at his lumbosacral 
junction, which was congenitally 
abnormal (spina bifida occulta).  The 
congenital abnormality is likely 
responsible for his lifelong history of 
back pain, while the disc herniation is 
the cause for his more recent and 
severe back pain which has rendered him 
essentially unable to work for the last 
6 months despite his attempts to work 
through the pain.  

Other evidence of a congenital back disorder includes an 
opinion from another VA physician, who writes as follows:

I have reviewed the service medical 
records of [veteran].  In my opinion 
the low back spasm in 1979 and the back 
strain in 1980 could be a symptom of a 
much greater problem, such as a 
herniated disc which would aggravate an 
existing Spina Bifida.  The low back 
condition that [the veteran] suffered 
while on active duty could have caused 
the degenerative changes and escalate a 
disc herniation.

Despite the aforesaid evidence, the VA examination report did 
not address whether the veteran had a back condition that 
pre-existed service and, if so, whether said disorder 
aggravated by active military service.  Additional 
development is therefore required.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Schedule the veteran for an 
examination with regard to his claim for 
service connection for low back condition.  
The claims folder must be made available 
to, and reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability), 
at least as likely as not (50 percent 
probability or greater), or more likely 
than not (greater than a 50 percent 
probability) that the low back condition 
which culminated in the October 1997 
surgery was incurred during active 
military service.  A rationale for this 
opinion should be set forth in the report 
provided.

The examiner is also requested to 
determine whether the veteran has a 
congenital back disorder.  If a congenital 
back disorder is found, the examiner is 
requested to opine whether it is less 
likely than not (less than a 50 percent 
probability), at least as likely as not 
(50 percent probability or greater), or 
more likely than not (greater than a 50 
percent probability) that such condition 
was aggravated by active military service.  
If the condition is found to have 
increased in severity during active 
service, the examiner should specifically 
address the matter of whether the 
underlying disability, as opposed to just 
the symptoms, worsened during such 
service.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for back condition.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



